Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to continuing application filed 5/6/2019. Claims 2-21 are pending. Priority date: 8/2/2012

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2:
Step 1. The claim a non-transitory computer readable medium to perform a process.
Step 2a, prong 1. The claim recites an abstract idea.  The step “processing, by a processor, parameters of the plurality of nodes of the brain model to identify one or more parameters of the accessed brain model that are associated with the property of the neurodataset indicated in the search request”, as broadly recited, falls under mental processing as human can accomplish identification.
Step 2a, prong 2. This judicial exception is not integrated into a practical application. Additional elements include a non-transitory computer readable medium, the storing, receiving, accessing and generating form display. The non-transitory computer readable medium is used as a tool to perform the process. The receiving and accessing steps are data collecting activity. The storing and generating for display are generic pre- and post- 
Step 2b. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The spec does define the non-transitory computer readable medium. The claim describes it to perform the process. The spec describes generic visualization for display (e.g., [0092]). The storing, receiving, accessing and generating for display are merely operations performed in a computing environment. In addition, the generic receiving, transmission or storing have been recognized by the courts as WURC. Additional elements, individually or in an ordered combination, do not add significantly more. Claim 1 is not eligible.
Claim 12 recites a method. The discussion of claim 2 is incorporated herein. Claim 12 is not eligible.
Dependent includes claim limitations further limit the scope. Claims 3 and 13 the identification, claims 4 and 14, search and fitting, claims 9 and 19, the determining and adding and claims 11 and 21, ranking fall under the category of mental processing. In claims 9 and 19, the receiving step is a data collection activity. Additional elements include in claims 5 and 15, the signal, claims 6 and 16, the intangible structure of a model, claims 7 and 17, the generic web interface for computing, claims 8 and 18, the data, claims 10 and 20, data regarding properties in search requests. Additional elements of dependent claims do not amount to significantly more. Therefore, dependent claims are not eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2 (similarly, claim 12), it is not clear the difference between the parameters in “parameters of the plurality of nodes of the brain model” and the parameters in “parameters of the assessed brain model”. The claim limitation “accessing the brain model” seems to indicate that “the assessed brain model” is “the brain model”. That is, “parameters” in these two usages should be identical. Clarification is needed. Dependent claims are rejected for the same reason. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6, 8-10 and 12-14, 16, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tagamets et al. (“A model of working memory: bridging the gap between electrophysiology and human brain imaging”, Neural Networks, 2000, pp 941-952), hereinafter Tagamets (previously cited and in IDS), in view of Avisar (US 20150127316), hereinafter Avisar.

2. A non-transitory computer readable medium encoded with non-transitory computer readable instructions for performing a process comprising: 
storing,
the brain model comprising a plurality of nodes that include parameters representing a connectivity structure of a brain subunit, the connectivity structure including anatomical and functional connectivity information of the brain subunit (Tagamets: e.g., Abstract or page 942, col 1, par 1, implementing a computational model of working memory representing association between local and interregional connectivity for tasks such as  image interpretation interprets storing a brain model representing brain activity, where Fig 3 or 4, the computational working model comprising units including parameters representing weights, variables, functions and activities, page 946, EQ (1) nor (2), of the units to perform a functional responses of the memory, Fig 2, interprets the brain model comprising a plurality of nodes that include parameters representing a connectivity structure of a brain subunit, and the functions and structural connectivity of the computational working memory model  interprets the connectivity structure including anatomical and functional connectivity information of the brain subunit); 
Tagamets: e.g., Fig 4, processing an input image, where the image for visual processing interprets a property of a neurodataset);  
accessing the brain modelTagamets: e.g., Fig 4, using the model interpreting accessing the brain model)
processing, by a processor, parameters of the plurality of nodes of the brain model to identify one or more parameters of the accessed brain model that are associated with the property of the neurodataset i
(Tagamets: e.g., page 946-947, EQ (1)-(5), Table 2, computing the values for parameters including KE, KI, Sec 4.2, par 1, based on parameters including the weights and activation rules for processing the input, Fig 4, interprets processing, by a processor, parameters of the plurality of nodes of the brain model to identify one or more parameters of the accessed brain model that are associated with the property of the neurodataset); and
generatingTagamets: e.g., page 947, Table 2, showing the computed values of parameters interprets generating
Tagamets does not expressly disclose, but Avisar “storing, in discloses a database,” (Avisar: e.g., [0009], storing a library of a plurality of models, [0041], choosing entities from the system database, where [0038], [0042], an entity comprising sub-structures interprets a model, or [0052], stored in the system database the physical and mechanical properties and human tissue specific feature of patient based models), receiving, via a graphical user interface, a search request that indicates a property of a neurodataset (Avisar: e.g., [0009], selecting one aneurysm clip model from the plurality of models, or [0041], selecting entities from the system database, where selection of entities from databases interprets a search request and where [0038], the CT or MRI images or [0121], the shape change of aneurysm due to the modeling including the clip pressure  interpret a property of neurodataset), and in response to receiving the search request  and  for display in the graphical user interface (Avisar: e.g., [0009], [0038], creating 3D image of tissue models shown to the surgeon on the display, [0088], displaying the deformed model). It would have obvious for one of ordinary skill in the art, having Tagamets and Avisar before the effective filing date, to combine Avisar with Tagamets to improve the functions for user interaction in Tagamets. 

12. The claim is substantially the same as claim 1. The reasons for rejection in claim is incorporated herein.

3 and 13, wherein the process further comprises: storing a plurality of models of the brain, each model comprising a plurality of nodes, wherein the one or more parameters are identified using the plurality of models (Tagamets: e.g., Fig 1 or Fig 4, multiple units for computing the parameters as in EQ (3)).

4 and 14, wherein the process further comprises: searching the plurality of models to identify one or more of the models that correspond to the property (Avisar: e.g., [0009], Avisar: e.g., [0041]-[0043], using selected entities comprising sub-entities in different environments for performance, such as, mechanical operation including pressure characteristics or the shift of tissue, where the entities or sub-entities are an example of nodes of a model).

6 and 16, wherein one or more of the plurality of nodes represent a local subunit of the brain subunit (Avisar: e.g., [0042], the sub-entireties representing different brain functions for performance in different environments are an example of local subunit of the brain subunit), wherein a number of local subunits represented by the one or more of the plurality of nodes corresponds to a spatial resolution of a neuroimaging modality (Avisar: e.g., [0043], location or orientation).
8 and 18, wherein the brain model includes one or more of information about methods applied during pre-processing of data used to generate the brain model, a length of a neurodataset, a labelling of different neurodatasets according to their occurrence, and a condition of a subject from which a neurodataset was obtained (Avisar: e.g., [0009], an image generator for generating a dynamics 3D image of tissues interprets methods applied during pre-processing of data used to generate the brain model).

9 and 19, wherein the process further comprises: receiving a plurality of search requests previously received prior to receiving the search request (Avisat: e.g., [0009], request for selecting models, [0008], with adjusted parameters of the modeled tools, Avisar: e.g., [0108], Fig 14, the selection with the library of different clips in responses to [0121], Fig 18, the adjustment with change of measurement view and observation angles); and adding the property indicated in the search request to a dataset corresponding to the one or more parameters in response to the determining (Avisar: e.g., [0008], [0104], adjusting model parameters, [0009], to be stored in the databases for selection interprets adding the property indicated in the search request to a dataset corresponding to the parameters in response to the determining).

10 and 20, wherein the plurality of search requests were for the property of the neurodataset indicated in the search request (Avisar: e.g., [0009], selecting one aneurysm clip model from the plurality of models, or [0041], selecting entities from the system database, where selection of entities from databases interprets a search request and where [0038], the CT or MRI images or [0121], the shape change of aneurysm due to the modeling including the clip pressure  interpret a property of neurodataset).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tagamets, in view of Avisar, further in view of Tyler et al. (US 20150174418), hereinafter Tyler.

5 and 15, combination of Tagamets and Avisar does not expressly disclose, but Tyler discloses wherein the property indicated in the received search request comprises at least one of a behavioral property, an alpha-rhythm, or prototypical rhythm (Tyler: e.g., [0099], behaviorally relevant rhythms such as alpha rhythms). It would have been  obvious for one of ordinary skill in the art, having Tyler before the effective filing date, to combine Tyler with the extended Tagamets to augment the computational prefrontal cortex model of Tagamets in behavioral responses. 

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tagamets, in view of Avisar, further in view of Wilson et al. (US 10789526), hereinafter Wilson.

7 and 17, combinations of Tagamets and Avisar does not expressly disclose, but 
Wilson discloses “web interface” in “wherein the graphical user interface is presented on a web interface” (Wilson: e.g., Fig 1C, block 188, databases accessed by web servers to present the user interface). Nonetheless, Avisar teaches interactions via user interface over networks. It would have been obvious for one of ordinary skill in the art, having Tran before the effective filing date, to combine Tran with the extended Tagamets to improve the user interacts. 


s 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tagamets, in view of Avisar, further in view of Grass et al. (US 20020061540), hereinafter Grass.

11 and 21, combination of Tagamets and Avisar does not expressly disclose, but Grass discloses “ranking” in “wherein the process further comprises ranking a plurality of datasets including the dataset based on a number of datasets identified in the plurality of search requests that were previously received” (Grass: e.g., [0193], ranking information stored in databases). Nonetheless, Avisar teaches selecting models from databases in different environments. It would have been obvious for one of ordinary skill in the art, having Grass before the effective filing date, to combine Grass with the extended Tagamets to improve the accuracy in model selection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Lee et al. (US 20130191153) teaches computational representations of neural processes for testing performance of the brain function using hierarchical Bayesian models and thus, the concepts of selecting parameters of the nodes of brain models in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	December 2, 2021